NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 14, 2012*
                                  Decided April 10, 2012

                                            Before

                            DANIEL A. MANION, Circuit Judge

                                 ILANA DIAMOND ROVNER, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge

No. 11‐3155

STEPHEN M. BLOODWORTH,                           Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Eastern District of Wisconsin.


       v.                                        No. 10‐CV‐00273


VILLAGE OF GREENDALE and                         William E. Callahan, Jr.,
MILWAUKEE COUNTY,                                Magistrate Judge.
     Defendants‐Appellees.

                                          O R D E R

       Police officers from the Village of Greendale, Wisconsin, arrested Stephen
Bloodworth at his home and seized three guns from inside the residence. After a
stationhouse interview, Bloodworth was taken to the Milwaukee County jail. Prosecutors



       *
         The County of Milwaukee defended this lawsuit in the district court but did not file
a brief in this court within the time allotted under FED. R. APP. P. 31(a). Nor did the County
respond when we ordered it to show cause why this appeal should not be submitted
without its brief and without oral argument. See FED. R. APP. P. 31(c); CIR. R. 31(d). After
examining the appellant’s brief, the brief of the Village of Greendale, and the record, we
have concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐3155                                                                                 Page 2

charged him with disorderly conduct, and after a bail hearing he was released from the jail.
The criminal charge was dismissed four months later. Bloodworth then sued the Village and
County under 42 U.S.C. § 1983. His amended complaint is sparse, but a magistrate judge
(presiding by consent) understood Bloodworth to claim that the Village police officers had
lacked probable cause to arrest or search and also failed to give Miranda warnings promptly
after the arrest. And, the court further surmised, Bloodworth claimed that County jail
employees had mistreated him by ignoring his high blood pressure, not providing him
access to a phone, and leaving him to fend for himself when they released him from the
downtown Milwaukee facility after midnight. The district court granted judgment on the
pleadings for the Village and summary judgment for the County, in both instances
reasoning that Bloodworth had not alleged and could not prove any basis for municipal
liability under Monell v. Department of Social Services, 436 U.S. 658 (1978). Bloodworth’s
scattershot brief challenges that reasoning and asserts numerous other claims. We affirm the
judgment.

       The facts material to the district court’s decision are not disputed. Authorities
encountered Bloodworth after his girlfriend’s daughter called 911 and told the operator that
he had pointed a gun at her and her boyfriend in the home they shared with her mother and
Bloodworth. The daughter, who was standing outside the house when the Village police
responded, repeated her story. Officers armed with assault rifles arrested Bloodworth at
gunpoint and searched the house for firearms (they found and seized three guns). The
police did not give Miranda warnings at the scene, but neither did they question Bloodworth
(except to ask where he kept the handgun he had brandished). Instead they administered
Miranda warnings at the station in front of a video camera. Bloodworth then consented to an
interview and admitted pointing a gun (though it was unloaded, he insisted) at the
daughter’s boyfriend. His actions, Bloodworth told the officers, were in self‐defense.

       After Bloodworth was transferred to the County jail, his blood pressure was
elevated, but he did not suffer any ill effects or ask for medical attention. Prisoners at the jail
have unlimited access to telephones, but Bloodworth called no one during his 30‐hour
confinement because he did not understand how to operate the phones and did not ask
anyone at the jail for assistance. The jail employees did not ask how he would get home
when they released him after midnight, so Bloodworth used a lobby pay phone to call his
nephew, who drove to the jail and gave him a ride. The charge was dismissed on the
morning of trial because the daughter and boyfriend failed to appear as witnesses, but the
judge denied Bloodworth’s motion for return of his guns.

      The Village moved for judgment on the pleadings, and the County moved for
summary judgment. Bloodworth responded by moving for summary judgment against both
defendants. In granting the defendants’ motions, the district court reasoned that the two
No. 11‐3155                                                                              Page 3

municipalities could not be liable under § 1983 because Bloodworth had not alleged or
submitted evidence that his constitutional rights were violated on account of Village or
County policy or custom, or because of the actions of employees having policymaking
authority. The district court denied Bloodworth’s motions after concluding that the exhibits
supporting his motion against the Village were not properly authenticated and thus
inadmissible, and that his cross‐motion against the County was “moot” in light of the
court’s favorable decision for that defendant.

        On appeal Bloodworth principally challenges the district court’s application of
Monell, which holds that § 1983 suits cannot be premised on the doctrine of respondeat
superior, and thus municipalities will be liable for constitutional deprivations only to the
extent attributable to official policy or custom or to the actions of a person exercising
policymaking authority. See Los Angeles Cnty. v. Humphries, 131 S. Ct. 447, 452–53 (2010);
Monell, 436 U.S. at 694. Before addressing the merits, however, we note that the district court
mishandled both of Bloodworth’s motions for summary judgment.
 
        First, as to the Village, the district court excluded wholesale the records Bloodworth
had submitted from the police department; those records, the court said, are inadmissible
hearsay because they are business records that have not been authenticated by a custodian
or other person qualified to sponsor them at trial. See FED. R. EVID. 803(6). This
understanding is incomplete. In general, business records offered at summary judgment
must be authenticated with an affidavit from a qualified person, FED. R. EV. 803(6)(D); Smith
v. City of Chicago, 242 F.3d 737, 741 (7th Cir. 2001), but an exception exists for documents
that the opposing party itself has relied upon. Thanongsinh v. Bd. of Educ., 462 F.3d 762,
778–79 (7th Cir. 2006); Woods v. City of Chicago, 234 F.3d 979, 988 (7th Cir. 2000). The Village
already had submitted these same reports to the district court (without any form of
authentication, we note) in arguing that defense counsel should be permitted to depose
Bloodworth and the other residents of his house. Bloodworth had opposed those
depositions, and the Village asserted that its police reports demonstrated that the people it
sought to depose were material witnesses. Thus, the district court should not have excluded
the police reports at summary judgment. Moreover, the district court never considered
whether the reports would be admissible under Rule 803(8) as public records; this exception
may apply here, and does not require the same form of authentication as Rule 803(6). See
United States v. Vang, 1998 U.S. App. LEXIS 2780, *6–8 (7th Cir. 1998); Dortch v. Fowler, 588
F.3d 396, 402–03 (6th Cir. 2009); United States v. Baker, 538 F.3d 324, 331 (5th Cir. 2008);
Parsons v. Honeywell, Inc., 929 F.2d 901, 907 (2d Cir. 1991); United States v. Orozco, 590 F.2d
789, 793 (9th Cir. 1979); United States v. Smith, 521 F.2d 957, 967–68 (D.C. Cir. 1975).

      Second, when the district court received cross‐motions for summary judgment from
the County and Bloodworth, the district court was not free to look favorably at the County’s
No. 11‐3155                                                                                Page 4

motion and then deny Bloodworth’s motion as “moot.” Cross‐motions must be evaluated
together, and the court may not grant summary judgment for either side unless the
admissible evidence as a whole—from both motions—establishes that no material facts are
in dispute. See Dynegy Mktg. & Trade v. Multiut Corp., 648 F.3d 506, 517 (7th Cir. 2011); Davis
v. Time Warner Cable of Southeastern Wis., L.P., 651 F.3d 664, 671 (7th Cir. 2011); Las Vegas
Sands, LLC v. Nehme, 632 F.3d 526, 532 (9th Cir. 2011).

        But these missteps were harmless because our review is de novo, see FED. R. CIV.
P. 56; Draper v. Martin, 664 F.3d 1110, 1113 (7th Cir. 2011), and we have taken into account
the admissible evidence excluded by the district court. See Buie v. Quad/Graphics, Inc., 366
F.3d 496, 506 (7th Cir. 2004). The additional evidence changes nothing. Monell liability exists
only if official policy or custom or the actions of a person exercising policymaking authority
caused a constitutional violation. See Humphries, 131 S. Ct. at 452–53; Monell, 436 U.S. at 694;
Vodak v. City of Chicago, 639 F.3d 738, 747 (7th Cir. 2011). Bloodworth presented no evidence
showing that either the Village or the County had authorized their employees, through
official policy or custom, to make arrests or search homes without probable cause, or
conduct custodial interrogations without administering Miranda warnings, or mistreat
arrestees.

        And this leads to one final observation. The district court assumed, for ease of
analysis, that Bloodworth had suffered constitutional deprivations and simply evaluated
whether those violations could be attributed to the municipalities. But this lawsuit went to
summary judgment, and we are unable to discern any evidence supporting Bloodworth’s
specific claims that the police or jailers infringed his constitutional rights. As for the Village,
Bloodworth challenges only the existence of probable cause to arrest him, the seizure of his
guns, and the perceived delay in giving him Miranda warnings. But his girlfriend’s daughter
stated to the 911 operator and again to the arresting officers that Bloodworth had pointed a
gun at her and her boyfriend. Plainly there was probable cause to arrest Bloodworth and
seize his firearms as evidence. See Stokes v. Bd. of Educ., 599 F.3d 617, 624 (7th Cir. 2010);
McBride v. Grice, 576 F.3d 703, 707 (7th Cir. 2009). Moreover, the officers could ask about
Bloodworth’s gun without Miranda warnings, see United States v. Are, 590 F.3d 499, 505–07
(7th Cir. 2009) (determining that police officers may ask arrestee suspected of having gun
about location of weapon before reciting Miranda warnings), and he received those
warnings before he was interviewed at the station. And as for the County, Bloodworth’s
contentions that he suffered constitutional deprivations are frivolous. He did not request
medical care or tell the jail employees that he was unable to gain access to his medication for
high blood pressure, nor did he experience any adverse side effects from being without his
medication while at the jail. See Greene v. Doruff, 660 F.3d 975, 978 (7th Cir. 2011); Knight v.
Wiseman, 590 F.3d 458, 464 (7th Cir. 2009). And jailers had no duty to ensure that
No. 11‐3155                                                                       Page 5

Bloodworth, a competent adult, could work the phones without assistance or find his own
way home.

      We have reviewed the remainder of Bloodworth’s arguments, but none has merit.

                                                                             AFFIRMED.